BRICKELL, C. J.
1. The appellant, Mary E. Beall, is the voluntary donee of her father, the appellant, James H. Beall, and of consequence affected by all the equities with which the estate of her father was chargeable, when the conveyance to her was made, though she may not have had notice of such equities. It is only a purchaser for a valuable consideration, without notice, who is protected against prior equities,—Moore v. Clay, 7 Ala. 742; Ledbetter v. Walker, 31 Ala. 175.
2. If there was by the vendor, a fraudulent misrepresentation of the quality or quantity of the lands, the damages resulting from which, are available as matter of set-off against, or recoupment from the note given for the purchase-money, the defense could not be made by the answer alone. It is only by cross-bill that a set-off in favor of defendant can be obtained in equity.—Goodwin v. McGehee, 15 Ala. 232.
3. The misrepresentation of the law as it had been declared by this court, averred in the answer, is not a good defense. In Dugger v. Bocock, present term, following Townsend v. Cowles, 31 Ala. 428, we said: “ A misrepresentation of a matter of law, in the absence of a relation of confidence and trust on the part of the person making it, to the person relying and acting on it, or of some fact indicating imposition, is not a fraud which will vitiate a contract, for the law is presumed to be equally within the knowledge of both parties.”
Ve find no error in the record, and affirm the decree.